                  Case 19-11240-LSS               Doc 62       Filed 06/05/19         Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                                        Chapter 11

    FTD COMPANIES, INC., et al., 1                                Case No. 19-11240 (LSS)

                     Debtors.                                     Jointly Administered


                                        NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Nantahala Capital Management LLC, pursuant to 2002

and 9010(b) of the Federal Rules of Bankruptcy Procedure and section 1109(b) of the Bankruptcy

Code, requests that all notices given or required to be given and all papers served in these cases be

delivered to and served upon the counsel identified below at the following addresses and further

requests to be added to the Master Service List:

    Arthur J. Steinberg, Esq.                                     Frederick B. Rosner, Esq.
    KING & SPALDING LLP                                           Zhao Liu, Esq.
    1185 Avenue of the Americas                                   THE ROSNER LAW GROUP LLC
    34th Floor                                                    824 N. Market Street
    New York, NY 10036                                            Suite 810
    Telephone: (212) 556-2158                                     Wilmington, Delaware 19801
    Email: asteinberg@kslaw.com                                   Telephone: (302) 319-6301
                                                                  Email: rosner@teamrosner.com
                                                                         liu@teamrosner.com

         PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the above-mentioned Bankruptcy Rules, but also includes, without

limitation, all orders, applications, motions, petitions, pleadings, requests, complaints or demands,




1
  The Debtors are the following 15 entities (the last four digits of their respective taxpayer identification numbers, if
any, follow in parentheses): FTD Companies, Inc. (5852); Bloom That, Inc. (9936), Florists’ Transworld Delivery,
Inc. (6960); FlowerFarm, Inc. (2852); FSC Denver LLC (7104); FSC Phoenix LLC (7970); FTD, Inc. (1271);
FTD.CA, Inc. (7556); FTD.COM Inc. (4509); FTD Group, Inc. (9190); FTD Mobile, Inc. (7423); Giftco, LLC (5832);
Provide Cards, Inc. (3462); Provide Commerce LLC (0019); and Provide Creations, Inc. (8964). The Debtors’ noticing
address in these chapter 11 cases is 3113 Woodcreek Drive, Downers Grove, IL 60515.


{00025848. }
               Case 19-11240-LSS          Doc 62     Filed 06/05/19     Page 2 of 2



whether formal or informal, written or oral, transmitted or conveyed by mail delivery, telephone,

facsimile or otherwise, in these cases.

         PLEASE TAKE FURTHER NOTICE that this Notice of Appearance shall not be

deemed or construed to be a waiver of Nantahala Capital Management LLC’s (a) right to (i) have

final orders in non-core matters entered only after de novo review by a District Court Judge, (ii)

trial by jury in any proceeding so triable in these cases or in any case, controversy, or proceeding

related to these cases, and (iii) have the District Court withdraw the reference in any matter subject

to mandatory or discretionary withdrawal, or (b) rights, claims, actions, defenses, setoffs, or

recoupments to which Nantahala Capital Management LLC is or may be entitled under

agreements, at law or in equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments Nantahala Capital Management LLC expressly reserves.


Dated: June 5, 2019
       Wilmington, Delaware                           THE ROSNER LAW GROUP LLC

                                                      /s/ Zhao Liu
                                                      Frederick B. Rosner (DE 3995)
                                                      Zhao (Ruby) Liu (DE 6436)
                                                      824 N. Market Street, Suite 810
                                                      Wilmington, DE 19801
                                                      (302) 777-1111
                                                      rosner@teamrosner.com
                                                      liu@teamrosner.com

                                                      -and-

                                                      Arthur J. Steinberg
                                                      King & Spalding LLP
                                                      1185 Avenue of the Americas
                                                      34th Floor
                                                      New York, NY 10036

                                                      Counsel to Nantahala Capital Management
                                                      LLC



{00025848. }                                  2
